Citation Nr: 1507609	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a kidney condition and, if so, whether service connection for a kidney condition is warranted.

2.  Entitlement to service connection for damage to the testicles.

3.  Entitlement to service connection for deformity of the bladder.

4.  Entitlement to service connection for a prostate problem, to include as secondary to deformity of the bladder.

5.  Entitlement to service connection for a gastrointestinal (GI) condition, to include problems of the stomach and small and large intestines.

6.  Entitlement to service connection for a navel hernia.

7.  Entitlement to an initial compensable schedular rating for residuals of three broken ribs, left side.

8.  Entitlement to an increased schedular disability rating for diastasis symphysis pubis, currently evaluated as 10 percent disabling.

9.  Entitlement to a schedular disability rating in excess of 20 percent for fracture of the transverse process of L1 and L2, prior to August 14, 2013, and a rating in excess of 40 percent thereafter.

10.  Entitlement to an extraschedular rating for residuals of three broken ribs, left side, diastasis symphysis pubis, and fracture of the transverse process of L1 and L2 with sciatic nerve on the right side.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a January 2014 rating decision, the RO increased the 20 percent evaluation for fracture of the transverse process of L1 and L2 to 40 percent effective August 14, 2013.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that, in a January 2014 supplemental statement of the case, the RO appears to have considered the claim regarding a kidney condition on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied kidney condition claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In his March 2010 substantive appeal, the Veteran requested a video conference hearing at the RO before a Veterans Law Judge.  The RO scheduled the Veteran for a November 2014 hearing and sent him appropriate notification.  However, the Veteran failed to appear for the hearing, and he has not requested rescheduling.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issue of entitlement to service connection for fracture of S1 and S2 vertebrae has been raised by the record (October 2006 claim form and April 2008 notice of disagreement) but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The reopened issue of entitlement to service connection for a kidney condition and the issues of entitlement to service connection for damage to the testicles, deformity of the bladder, a prostate problem, a GI condition, left lower extremity radiculopathy, and entitlement to a an extraschedular rating and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An April 1990 rating decision denied service connection for a kidney condition.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the April 1990 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a kidney condition.

3.  The Veteran does not have a navel hernia disability that is related to service or to an incident of service origin.

4.  The Veteran's residuals of three broken ribs, left side, have not resulted in removal or resection of any ribs.

5.  The Veteran's diastasis symphysis pubis has been productive of painful residuals analogous to removal of the coccyx, partial or complete, with painful residuals.

6.  Prior to August 14, 2013, the Veteran's service-connected disability, fracture of the transverse process of L1 and L2, was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; objective neurologic abnormalities or incapacitating episodes were not shown.

7.  Since August 14, 2013, the Veteran's service-connected, fracture of the transverse process of L1 and L2, has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine; objective neurologic abnormalities (other than radiculopathy of the right lower extremity) and incapacitating episodes have not been shown.

8.  Since August 14, 2013, the Veteran's service-connected disability, fracture of the transverse process of L1 and L2, has resulted in neurologic disability analogous to no more than moderately severe paralysis of the right sciatic nerve.


CONCLUSIONS OF LAW

1.  The April 1990 RO decision that denied service connection for a kidney condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for a kidney condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a navel hernia disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for an initial compensable schedular rating for residuals of three fractured ribs, left side, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5297 (2014).

5.  The criteria for a schedular rating in excess of 10 percent for diastasis symphysis pubis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5298 (2014).

6.  Prior to August 14, 2013, the criteria for a schedular rating in excess of 20 percent for the Veteran's service-connected disability, fracture of the transverse process of L1 and L2, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2014).

7.  Since August 14, 2013, the criteria for a schedular rating in excess of 40 percent for the Veteran's service-connected disability, fracture of the transverse process of L1 and L2, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2014).

8.  Since August 14, 2013, the criteria for a separate 40 percent schedular rating, but no higher, for moderately severe incomplete paralysis of the right sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard January 2007 and August 2007 letters satisfied the duty to notify provisions for the claims decided herein.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in July 2007 and August 2013.  The examinations, along with the expert medical opinions regarding a navel hernia and increased ratings, except as is discussed further below, are sufficient evidence for deciding the claim.  The specified reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  For the rating claims decided herein, a possible worsening of the disabilities is no shown such as to warrant another VA examination.  Thus, VA's duty to assist has been met for these claims.

II. New and Material Evidence

Service connection for a kidney condition was initially denied by a rating decision in April 1990.  The Veteran was notified of the decision by a letter dated in May 1990.  Subsequently, the Veteran was rescheduled for a VA examination, but failed to report, so the RO informed him that the claim was still denied in July 1990.  New and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Moreover, the Veteran did not appeal the decision; thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In the April 1990 rating decision, the RO denied the Veteran's claim of service connection for a kidney condition because, while the medical evidence of record at the time indicated that the Veteran was involved in a motor vehicle accident in service, the evidence of record did not show a diagnosis of a kidney disability during the accident or after the accident.  The evidence considered included the Veteran's STRs and earlier VA treatment records, including an intravenous pyelogram demonstrating delayed function of the left kidney.

Evidence received since that decision includes an April 2008 statement from the Veteran essentially alleging that VA did not provide an adequate examination regarding his kidney condition and that he sought treatment at the VA Medical Center in Indianapolis for urinary problems associated with his in-service accident.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for a kidney condition.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue of entitlement to service connection for a kidney condition is discussed further below in the remand section.

III. Service Connection Claim - Navel Hernia

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2014).  The United States Court of Appeals for Veterans Claims (Court) held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Navel Hernia

The Veteran, on an October 2006 claim form, claimed service connection for "(secondary) navel hernia."  In a February 2007 statement, the Veteran contends that he has a navel hernia "caused by fat from not being able to exercise due to not being able to walk or exercise from damage caused by [an in-service motor vehicle] accident."

The Veteran's STRs are negative for hernia complaints, treatment, or diagnoses.  Besides the Veteran's lay statements, the evidence of record regarding a navel hernia includes a July 2007 VA GI examination by a physician.  The Board notes that post-service VA treatment records from September 1991 show the diagnosis of a left inguinal hernia, but the Veteran's claim regarding a hernia disability specifically concerns a navel hernia; thus, records concerning a left inguinal hernia are not probative for the Veteran's appeal regarding a service connection for a navel hernia.

The July 2007 VA examiner noted that he reviewed the Veteran's medical records.  The examiner reported that treatment notes from May 1982, June 1982, August 1982, March 1990, and April 1990 essentially show no abdominal problems.  The examiner also reported that the records that he reviewed did not show any abdominal complaints after the dates of the Veteran's in-service motor vehicle accident in May 1982.  The examiner noted that the only mention of abdominal pain was a December 1981 treatment record which that examiner described as showing an acute, self-limited bout of gastroenteritis.

On physical examination, the examiner reported "a 3-cm reducible nontender abdominal hernia and an adipose abdomen with no organomegaly or tenderness or mass."  The examiner reported that he reviewed the Veteran's statement regarding his umbilical hernia being caused by a lack of exercise due to activity restriction after his in-service accident and due to weight gain.  The examiner stated that based "on a review of the records and the physical findings, it is extremely unlikely that the abdominal hernia resulted from the motor vehicle accident in 1982."  Furthermore, the examiner reported that the Veteran stated that the hernia had been present for three years, and the examiner stated that he found no evidence to connect the recent hernia with the motor vehicle accident in 1982.

While the Veteran has a current diagnosis of an abdominal hernia, the evidence of record does not show a nexus to the Veteran's military service.  The Board acknowledges the Veteran's lay statements contending that his navel/abdominal hernia is related to his in-service motor vehicle accident and the resulting lack of exercise and weight gain.  However, the earliest evidence of record regarding a navel hernia is the Veteran's 2006 claim for service connection, which was many years after service.  Moreover, assuming the July 2007 VA examiner's notation and the Veteran's report are correct regarding the onset of the abdominal hernia three years prior to the examination, the onset of the abdominal hernia would be 20 years after service.

In addition to contending that his navel/abdominal hernia is related to his in-service accident and his subsequent weight gain, the Veteran, in a June 2009 statement, also contends that his navel hernia is secondary to his service-connected diastasis symphysis pubis.  However, he has not shown that he has specialized training sufficient to render a competent opinion on the matter, as such matter requires medical expertise in this case due to its complex nature.  Accordingly, his lay opinion as to the etiology of his current navel/abdominal hernia is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, there is not even an indication of such a link raised by the record.  Thus, another VA medical opinion is not warranted.

The Board finds the VA examiner's competent and credible medical opinion to be of greater probative value than the Veteran's lay contentions.  It included a persuasive, well-supported, explanation based on the Veteran's circumstances.  Furthermore, the evidence does not show in-service incurrence of a navel, or abdominal, hernia.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran does not have a navel hernia disability that is related to service or to an incident of service origin, and the claim of service connection for that disability must be denied.

In reaching the above conclusions, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV. Increased Rating Claims

General Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, with respect to the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  More recently, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §  4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

Residuals of Three Broken Ribs, Left Side

The appeal pertaining to residuals of three broken ribs is based on the assignment of a disability rating following the initial award of service connection.  Fenderson, 12 Vet. App. at 126.  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods.  Id.

VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  38 C.F.R. § 4.27 (2014).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  Id.  The additional code is shown after a hyphen.  Id.  Here, the RO granted service connection for the Veteran's rib disability and evaluated it as noncompensable under Diagnostic Code 5299-5297.  The General Rating Formula directs that a disability rated under Code 5297 be evaluated on the basis of the number of ribs removed.  38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5297, a 10 percent rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  38 C.F.R. § 4.71a.  A 20 percent rating will be assigned for removal of two ribs.  A 30 percent rating will be assigned for removal of three or four ribs.  A 40 percent rating will be assigned for removal of five or six ribs.  A maximum 50 percent rating is warranted for removal of more than six ribs.  Id.

The Veteran's STRs and post-service treatment records do not indicate any rib complaints, treatment, or diagnoses.  Instead, the STRs show a normal chest x-ray taken at the time of his 1982 accident.  Besides the Veteran's lay statements disagreeing with the noncompensable rating for residuals of three broken ribs and his October 2006 claim form and accompanying statement, the evidence of record regarding the ribs includes a July 2007 VA orthopedic examination by a physician.  Post-service treatment records do not indicate any complaints, treatment, or diagnoses related to residuals of three broken ribs.

Regarding the three broken ribs on the left side, the July 2007 VA examiner reported the following findings: on palpation, there is a nodule over the anterior aspect just distal to the costochondral junction at about T5, 6, and 7 on the left side anteriorly; chest wall compression is negative; and the nodules are nontender to palpation but consistent with healed fractures.

The examiner diagnosed the Veteran with fracture of anterior aspect T5 through 7 ribs on the left, healed, asymptomatic.  The examiner reported negative results for painful motion, limited motion, weakness, lack of endurance, and lack of coordination.  Accordingly, the examiner stated that there is no additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, or lack of endurance.  The examiner provided a positive nexus opinion, indicating that the ribs were more likely than not fractured in the Veteran's 1982 accident but were missed.

The Board finds the July 2007 VA examination for the ribs to be adequate for adjudication purposes as the report includes information necessary for rating the Veteran's disability of the ribs.  Moreover, as noted above, the evidence does not indicate that the Veteran has sought treatment for disability related to residuals of three fractured ribs on the left side, and he has not contended otherwise.

As the evidence of record, to include medical and lay evidence, does not show removal or resection of any ribs, a compensable rating for the Veteran's service-connected rib disability is not warranted at any point since the grant of service connection for that disability.  The probative evidence reflects that the disability is asymptomatic.  Additionally, the evidence does not reflect impairment such that a compensable rating would be warranted under any other potentially applicable diagnostic code.  Thus, as the preponderance of the evidence is against the claim, an initial compensable schedular rating for residuals of three fractured ribs, left side, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Diastasis Symphysis Pubis

The Veteran's diastasis symphysis pubis has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5298.  As discussed above, VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  Id.  The additional code is shown after a hyphen.  Id.  Diagnostic Code 5299 indicates that the disability is not listed in the Schedule for Rating Disabilities, and it has been rated by analogy under a disability code involving an anatomically similar region with similar symptomatology.  See 38 C.F.R. §§ 4.20, 4.27.  The General Rating Formula directs that a disability rated under Diagnostic Code 5298 be evaluated on the basis of removal of the coccyx.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5298, a noncompensable rating is warranted for removal of the coccyx without painful residuals.  A maximum 10 percent rating is warranted for removal of the coccyx, partial or complete, with painful residuals.

At the July 2007 VA orthopedic examination, the examiner noted that the Veteran was involved in a 1982 motor vehicle accident resulting in "a fracture diastasis of the pelvis with diastasis to the symphysis and disruption of the left sacroiliac joint and more than likely the right sacroiliac joint."  The examiner reported that the Veteran complained of pain in his low back, right buttock, and right groin and numbness down the outside of his right leg and foot.  The examiner noted that the Veteran ambulates with a cane and with a slow gait that is heel/toe on the left and toe on the right, with pelvic asymmetry due to the amount of pain.

Regarding the diastasis symphysis pubis, the examiner reported the following observations: on stance, the left side of pelvis is lower than the right; right is hiked; Veteran stands on his toe on the right side; and it is very difficult to ambulate without the use of a cane due to his pain.  The examiner noted that x-rays showed a bone callus at the symphysis and sclerosis of the sacroiliac joint bilaterally, compatible with the fracture and diastasis of the pelvis that the Veteran sustained.  The examiner also performed range of motion, muscle strength, and reflex tests that did not specifically pertain to the symphysis pubis.  The examiner concluded additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination could not be specified as degrees of lost motion without resorting to speculation.

VA treatment records from February 2008 indicate that the Veteran had symphyseal malunion contributing to a clicking sensation when walking, although not inherently painful or unstable.

At the August 2013 VA examination, the VA examiner noted that the Veteran had more trouble with the pelvis, worse with walking, and more trouble with numbness in his legs.  The Veteran reported falling a couple of times in the past two years, with a fracture of the fibula and ankle.  The examiner noted that the Veteran was taking diazepam and pain killers and had cortisone shots in his back and was placed on medications including steroids.  The examiner performed range of motion, muscle strength, and reflex tests that did not specifically pertain to the symphysis pubis.  The examiner noted that August 2013 hip x-rays showed significant deformity involving the symphysis pubis and inferior ramus on the right and the pubic bone and that the impression was old healed symphysis pubis and right inferior pubic ramus fracture deformity.

As the Veteran has been awarded the maximum rating under Diagnostic Code 5298, the Board finds that a rating higher than 10 percent for the service-connected diastasis symphysis pubis is not warranted.  The Board notes that the VA examinations, as well as VA treatment records, note various symptomatology, to include limitation of motion and decreased sensation, that are potentially related to the Veteran's diastasis symphysis pubis.  However, to the extent that such symptomatology is present, the Veteran has been rated separately for disabilities, to include fracture of L1 and L2 discussed below and some service-connected disabilities not currently on appeal, relating to that symptomatology; thus, the Board finds that those symptoms need not be considered in rating the Veteran's diastasis symphysis pubis as this would amount to pyramiding symptoms.  See 38 C.F.R. § 4.14 (2014).  Moreover, the diastasis symphysis pubis disability has been appropriately rated under Diagnostic Code 5298 which accounts for painful residuals in the currently assigned 10 percent rating.  Therefore, as the preponderance of the evidence is against the claim, a schedular rating higher than 10 percent for diastasis symphysis pubis is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Fracture of the Transverse Process of L1 and L2 and Right Lower Extremity Radiculopathy

The Veteran contends that an increased rating is warranted for his service-connected fracture of the transverse process of L1 and L2.  The RO has "staged" that disability, rating it as 20 percent disabling prior to August 14, 2013, and 40 percent disabling thereafter.

The Veteran's L1 and L2 disability has been appropriately rated under Diagnostic Code 5237, for lumbosacral or cervical strain, and more recently under Diagnostic Code 5235, for vertebral fracture or dislocation.  Those codes provide that the disability is to be evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine, with Diagnostic Code 5243 also warranting consideration of the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.

The provisions of 38 C.F.R. § 4.71a allow for IVDS, preoperatively or postoperatively, to be evaluated based either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Additionally, the Rating Formula encompasses disabling symptoms such as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Also, associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The evaluation criteria are meant to take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51455 (Aug. 27, 2003).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).

The evidence for consideration for the Veteran's fracture of the transverse process of L1 and L2 includes VA examination reports, from July 2007 and August 2013, and treatment records. 

The VA examinations included measurements of the Veteran's thoracolumbar range of motion during the appeal period.  Initially, the Board acknowledges that the Veteran has complained of back pain throughout the pendency of this case.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in evaluating the service-connected L1 and L2 disability.  Accordingly, efforts were made to simulate the effect of pain during flare-ups, to include repetitive motion testing at the August 2013 examination.  At the July 2007 examination, the examiner stated that functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, and incoordination could not be specified as degrees of lost motion without resorting to speculation.

A rating in excess of 20 percent is warranted under the General Formula if the thoracolumbar spine has forward flexion limited to 30 degrees or less or ankylosis.  A thorough review of the record, to include the VA examinations, does not reflect the Veteran has ever been diagnosed with ankylosis of the thoracolumbar spine.  

At the July 2007 VA examination, the Veteran complained of pain in his low back, right buttock, and right groin and numbness down the outside of his right leg and foot.  The pain was rated as 4/10 at best and 8/10 at worst in the low back. The back range of motion results were reported to be forward flexion to 60 degrees, extension to zero degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 20 degrees.  As noted above, the examiner reported that the Veteran ambulates with a cane and with a slow gait that is heel/toe on the left and toe on the right, with pelvic asymmetry due to the amount of pain.  Straight leg raising was 60 degrees on the left side and produced buttock pain and was 35 degrees on the right and produces buttock and groin pain.  Regarding motor strength, hip, quadriceps, and hamstring strengths on the left is 5/5 as was dorsiflexion, plantar flexion, inversion and eversion.  On the right side, motor strength of the hip flexion, quadriceps, and hamstrings were 4/5; and plantar flexion, dorsiflexion, inversion, and eversion were 5/5.  Reflexes were 2+ bilaterally, symmetrical with a decreased subjective sensory examination along the lateral thing, lateral calf, and lateral aspect of the foot.  The examiner diagnosed the Veteran with L1-L2 spinous fracture on the left side.

Turning to the August 2013 VA examination, the Veteran's complaints were discussed above in relation to the diastasis pubis symphysis.  The range of motion results were: forward flexion to 20 degrees with pain at 20 degrees, extension to 5 degrees with pain at 5 degrees, right lateral flexion to zero degrees with pain at zero degrees, left lateral flexion to 5 degrees with pain at 5 degrees, and left and right lateral rotation to 10 degrees with pain at 10 degrees.  Range of motion results after repetitive-use testing were: forward flexion to 20 degrees, extension to 5 degrees, right lateral flexion to zero degrees, left lateral flexion to 5 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 5 degrees.  The examiner reported that the Veteran exhibited the following functional loss, functional impairment and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use: less movement than normal, weakened movement, and pain on movement.  The Veteran had localized tenderness or pain to palpation at the lumbosacral junction and high lumbar and sacroiliac area.  The Veteran also had guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait and abnormal spinal contour.

Muscle strength testing results were: bilateral hip flexion 4/5, right knee extension 4/5 and left knee extension 5/5, bilateral ankle plantar flexion 4/5, bilateral ankle dorsiflexion 4/5, right great toe extension 3/5, and left great toe extension 4/5.  Thigh muscle atrophy was noted.  The examiner noted atrophy of the upper right thigh and right calf of 2.5 cm and 2 cm, respectively.  The reflex exam revealed hypoactive deep tendon reflexes bilaterally at the knees and ankles.

Sensory exam results were: right upper anterior thigh (L2) decreased and normal on the left, thigh/knee (L3/4) decreased on the right and normal on the left, lower leg/ankle (L4/L5/S1) decreased on the right and normal on the left, and foot/toes (L5) normal bilaterally.  Straight leg raising test was positive bilaterally.

Regarding radiculopathy, the examiner reported that the Veteran had moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the right lower extremity and mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the left lower extremity.  No other signs or symptoms of radiculopathy were noted.  The examiner indicated that there was right sciatic nerve involvement resulting in radiculopathy of moderate severity.  However, contradictory to the examiner's report of mild radiculopathy symptoms on the left side, the examiner also indicated that the left side was not affected.

No other neurologic abnormalities, such as bowel or bladder problems/pathologic reflexes, related to a thoracolumbar spine condition were present.  IVDS and incapacitating episodes were not present.  The Veteran was noted to require constant use of his cane in order to get around.  Regarding functional impact, the Veteran reported no longer being able to work as a sheet metal man and can no longer do the work and unsuccessfully tries to get jobs and subcontract the work.  The Veteran also stated that he can hardly walk with his 6-year-old 100 feet to the bus stop and cannot put on his own shoes or socks.

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 20 percent for the Veteran's service-connected fracture of the transverse process of L1 and L2 is not warranted for the period prior to August 14, 2013.  According to the rating criteria discussed above, the July 2007 range of motion results do not warrant an increase from 20 percent to the next higher rating of 40 percent because a 40 percent rating requires forward flexion of the thoracolumbar spine to be 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Since August 14, 2013, which was the earliest evidence of a factually ascertainable increase in severity, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 40 percent for the Veteran's service-connected fracture of the transverse process of L1 and L2 is not warranted.  According to the rating criteria discussed above, the August 2013 range of motion results do not warrant an increase from 40 percent to the next higher rating of 50 percent because a 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  See Fenderson, 12 Vet. App. at 119.

In sum, the preponderance of evidence shows that schedular ratings for fracture of the transverse process of L1 and L2 in excess of 20 percent prior to August 14, 2013, and in excess of 40 percent thereafter are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  However, as is discussed below, a separate 40 percent rating, but no higher, is warranted under Diagnostic Code 8520 for right lower extremity radiculopathy.

Additional Considerations

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.

Regarding radiculopathy, VA treatment records show that the Veteran has complained of low back pain and/or numbness radiating to the lower extremities.  According to Diagnostic Code 8520 for the sciatic nerve, sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent.

In this case, the August 2013 examiner noted radiculopathy of moderate severity involving the sciatic nerve of the right side.  Accordingly, the Board finds that a 40 percent schedular rating is warranted, separate from the 40 percent rating for the L1 and L2 disability, because moderate radiculopathy and some muscle atrophy were reported at the August 2013 examination.  A higher rating under Diagnostic Code 8520 is not warranted because severe incomplete paralysis of the sciatic nerve with marked muscular atrophy and complete paralysis of the sciatic nerve, the respective criteria for a 60 percent and 80 percent rating, were not shown.  Left lower extremity radiculopathy is further discussed in the remand section below.  


ORDER

New and material evidence having been presented, the claim of service connection for a kidney condition is reopened, and to this extent only, the appeal is granted.

Service connection for a navel hernia is denied.

An initial compensable schedular rating for residuals of three fractured ribs, left side, is denied.

A schedular rating in excess of 10 percent for diastasis symphysis pubis is denied.

Prior to August 14, 2013, a schedular rating in excess of 20 percent for fracture of the transverse process of L1 and L2 is denied.

Since August 14, 2013, a schedular rating in excess of 40 percent for fracture of the transverse process of L1 and L2 is denied.

Since August 14, 2013, a separate 40 percent schedular rating, but no more, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regarding the reopened issue of entitlement to service connection for a kidney condition and the issues of entitlement to service connection for damage to the testicles, deformity of the bladder, a prostate problem, a GI condition, left lower extremity radiculopathy, and entitlement to a TDIU and an extraschedular rating, the Board finds that further development is necessary.

Regarding the issues involving a kidney condition, damage to the testicles, deformity of the bladder, and a prostate problem, the Veteran was afforded a VA genitourinary (GU) examination in July 2007.  In his April 2008 notice of disagreement, the Veteran essentially questioned the adequacy of that examination.  Because it does not appear from the July 2007 GU examination report, that the examiner reviewed the claims file and considered relevant records pertinent to these claims, the Board finds that the Veteran should be afforded a new VA examination, addressing those issues, on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Specifically, the examiner should review the relevant records in the claims file and perform any tests deemed necessary.  Consideration should be given to the Veteran's STRs showing delayed function of the left kidney and deformation of the bladder consistent with a pelvic hematoma and VA treatment records, to include records from April 2008 showing LUTS (lower urinary tract symptoms) and a mildly enlarged prostate.  Also, the April 2008 records indicate that the Veteran saw a doctor for a treatment of a prostate problem, but it does not appear that records of this treatment are currently associated with the claims file; thus, those records should be requested on remand.

Regarding the GI condition claim, because the July 2007 VA GI examiner reported that the only mention of abdominal pain in the entire record is a December 1981 record indicating gastroenteritis, the examiner appears not to have considered VA treatment records relating to abdominal pain, to include subxiphoid abdominal pain (September 1991), right upper quadrant tenderness (September 1991), and cramping diarrhea (September 1991).  As such, the Veteran should be afforded a new VA examination on remand.  See Barr, 21 Vet. App. at 303.

Regarding left lower extremity radiculopathy, as is discussed above, a separate neurological evaluation for symptoms relating to the Veteran's service-connected L1 and L2 disability is a possibility.  However, the August 2013 VA examiner reported contradicting results pertaining to such neurological impairment.  The examiner reported mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the left lower extremity, yet also reported the left side was not affected with regard to left lower extremity radiculopathy.  Therefore, the Veteran should be afforded a new VA examination on remand in order to clarify whether such neurologic symptoms are present and, if so, assess their severity.  See Barr, 21 Vet. App. at 303.

Regarding entitlement to a TDIU, the RO denied the claim in a December 2014 rating decision.  However, the matter is a component of the appeal for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

As the Veteran has multiple service-connected disabilities, the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).

The Veteran is currently service-connected for the following disabilities: fracture of the transverse process of L1 and L2, right hip arthritis with impairment of the thigh, sacroiliitis with sensory deficits of the right lower extremity, right hip arthritis with limitation of extension of the thigh, diastasis symphysis pubis, right hip arthritis with limitation of flexion of the thigh, and residuals of three broken ribs, left side.  The ratings combine to be 70 percent disabling with at least one rating at 40 percent; thus, he meets the rating requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2014).

In light of the remand, the RO will have an opportunity to send the Veteran another notice letter for the TDIU claim and adjudicate the claim in the first instance.

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded. 

Relevant ongoing VA treatment records, to include a pending CT scan related to the GU system (noted in an April 2008 VA treatment record), should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for a conditions of the kidneys, testicles, bladder, prostate, GI system, or left lower extremity.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified. Specifically request updated, relevant VA treatment records, to include a pending CT scan related to the GU system (noted in an April 2008 VA treatment record) and records pertaining to treatment for the prostate.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination by an examiner, different from the July 2007 VA GU examiner if possible, with sufficient expertise to determine the nature and etiology of any currently present kidney, testicle, bladder, or prostate disability, to include consideration of the Veteran's in-service motor vehicle accident in 1982 and records indicating treatment for the prostate.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding any kidney, testicle, bladder, or prostate disability that the Veteran currently has.  Then, the examiner should provide an opinion as to whether any such disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability was either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities.

3.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present GI disability, to include consideration of the Veteran's in-service motor vehicle accident in 1982 and records indicating abdominal pain, to include September 1991 VA treatment records.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding any GI disability that the Veteran currently has.  Then, the examiner should provide an opinion as to whether any such disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability was either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities.

4.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present radiculopathy in the left lower extremity related to the Veteran's service-connected L1 and L2 disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding any radiculopathy that the Veteran currently has.  Then, the examiner should provide an opinion as to whether any such disability at least as likely as not (50 percent or greater probability) was either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities, and opine on the significance of the left lower extremity radiculopathy results reported in the August 2013 VA examination.

5.  Thereafter, forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the combination of the Veteran's service-connected disabilities preclude the Veteran from securing or following gainful employment.

The Veteran is currently service connected for: fracture of the transverse process of L1 and L2 (40 percent), right hip arthritis with impairment of the thigh (20 percent), sacroiliitis with sensory deficits of the right lower extremity (20 percent), right hip arthritis with limitation of extension of the thigh (10 percent), diastasis symphysis pubis (10 percent), right hip arthritis with limitation of flexion of the thigh (zero percent), and residuals of three broken ribs, left side (zero percent).

The examiner should provide an opinion regarding whether the Veteran's service-connected disabilities have the "combined effects" of precluding the Veteran from securing or following gainful occupation.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

6.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, and the claims remaining on appeal should be readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


